PER CURIAM.
The claim in question was considered by the referee, and sitch testimony in support of it as the claimant chose to adduce was presented by the claimant. At the close of the prima facie case the trustee moved that the claim be disallowed. The referee granted the motion and disallowed the claim. Upon appeal to the District Court the “referee’s order [was] reversed and claim allowed as filed.” We think this was error, because by such disposition of the cause the claim was allowed without any opportunity to the trustee to put in what'proof he might be able to produce tending to controvert the case made by the claimant.
The order is reversed and cause remanded, with directions to allow the trustee to put in his proofs, and to pass upon the question upon all the testimony presented by both sides.